                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 2:18-CV-14231-ROSENBERG/MAYNARD

ROGER SOWERBUTTS,

     Plaintiff,

v.

HORIZON GLOBAL CORPORATION and
HORIZON GLOBAL AMERICAS, INC.,

  Defendants.
_____________________________________/

             ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

          This matter is before the Court on Plaintiff Roger Sowerbutts’ Motion for Entry of

Default, DE 15. The Court has reviewed the Motion and the record in this case and is otherwise

fully advised on the premises. For the reasons set forth below, the Court now grants the

Plaintiff’s Motion on the issue of liability and entitlement to damages of categories as set forth

herein. The Court will set an evidentiary hearing on the question of damages in a separate order.

     I.       STANDARD

          Under Federal Rule of Civil Procedure 55, if a defendant fails to plead or otherwise

defend a complaint filed against it, the Clerk of Court may enter a default against that party.

Once a default is entered, a plaintiff may seek entry of a default judgment against the defaulting

defendant(s). Fed. R. Civ. P. 55(b). By defaulting, a defendant is taken to admit the well-pleaded

allegations of fact in a plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting,

Inc., 561 F.3d 1298, 1307 (11th Cir. 2009). Although the facts are admitted as true, conclusions

of law are not; a sufficient basis to state a claim must still exist in the pleadings before a court

may enter a default judgment. Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d

1200, 1206 (5th Cir. 1975).
         Allegations relating to the amount of damages are not admitted by virtue of default;

rather, the Court determines the amount and character of damages to be awarded. Miller v.

Paradise of Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999). If a default judgment

is warranted, the Court may hold a hearing for purposes of assessing damages. Transatlantic

Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997) (citing

Federal Rule of Civil Procedure 55(b)(2)). Here, Plaintiff requested a hearing and the Court finds

it appropriate to hold an evidentiary hearing on the issue of quantum of damages.

   II.      FACTUAL BACKGROUND

         This case arises out of the Roger Sowerbutts’ (“Plaintiff”) purchase, reasonable intended

use, and permanent personal injuries sustained in this District from a defective product designed,

manufactured, marketed, distributed, and sold by the Defendants. DE 1, ¶ 1. Plaintiff is a Florida

citizen and the Defendants are Delaware corporations with their principal place of business in

Michigan. Id. ¶ 2–3. Horizon Global Corporation (HGC) is the parent company of Horizon

Global Americas, Inc. (HGA). Id. ¶ 3–4. HGA is a wholly-owned subsidiary of HGC and the

successor-in-interest via a merger to Cequent Performance Products, Inc. Id. ¶ 3–4. There is no

corporate distinction between the two companies, and they are referred to herein as “Defendants”

or “Company”. Id. ¶ 5–6. The Defendants are designers, manufacturers and distributors of

custom-engineered towing, trailering, cargo management and related accessory products for the

automotive aftermarket, retail and OE channels. Id. ¶ 7–14. The Company’s brands include

among others, “Reese,” and the Company distributes this product through independent retailers

such as Wal-Mart, where the Plaintiff, purchased the product in question, a “Fat Strap” Bungee

cord Manufacturer Part Number: 9481200 (the “Product”), in this District. Id. ¶ 15–17.

         Plaintiff is the President of a yacht dealer based in the Southern District of Florida. Id. at

¶21. In January 2016, Plaintiff purchased the Defendants’ product from an authorized retailer for
                                               2
use in securing cargo and other property to his vehicle(s) for transport. Id. ¶22. Several months

later, on June 19, 2016, the Plaintiff fastened a company paddle board to the roof of his vehicle

through use of the Product. Id. ¶ 23. Defendants’ “Fat Strap” bungee came loose, slipped off the

hook, unfastened and struck Plaintiff in the left eye. Id. ¶ 23–25. Plaintiff was also knocked to

the floor. Id. Plaintiff sustained permanent severe injuries to his face and specifically to his left

eye, which was left partially blind. Id. ¶ 23.

          Plaintiff alleges, and Defendant admits by default that the strap is defectively designed

and/or manufactured because it does not use enough material and/or have enough of a curve in

its hook to create a proper “hooking” or “latching” mechanism. Id. ¶ 26. The strap is therefore

unreasonably unsafe as it is too readily susceptible to sliding off and snapping back. Id. ¶28.

   III.      DISCUSSION

   1. Count I: Negligence by Defendants

          To state a claim for negligence under Florida law, Plaintiff must allege sufficient facts to

show that Defendant owed him a duty of care, that Defendant breached that duty, and that this

breach caused her to suffer damages. Tsavaris v. Pfizer, Inc., No. 1:15-CV-21826-KMM, 2016

WL 375008, at *3 (S.D. Fla. Feb. 1, 2016).

          Here, Plaintiff’s Complaint alleges, and Defendant admits by default, that “the

Defendants owed a duty of care to the Plaintiff, a consumer and end-user of their Product, to

protect him from unreasonably unsafe conditions that were known or should have been known to

the Defendants” when designing, manufacturing, assembling, and selling or distributing the

Product at issue. DE 1, ¶ 52. The Defendants’ role in placing the Product in commerce created a

foreseeable zone of risk giving risk to a duty to take reasonable precautions to prevent harm. Id.

¶ 53.

          Specifically, the defect, an ineffective hooking mechanism, caused the Product to be
                                                   3
susceptible to de-latching and snapping back at the consumer, and this defect existed at the time

the Defendants parted with the Product. Id. ¶ 54. Defendants therefore breached their duties

owed to Plaintiff by designing, manufacturing, marketing, distributing and selling a Product that

was unreasonably unsafe because it did not use enough material to allow the hook end of the

Product to safely and securely latch when used as intended. Id. ¶ 55. The Defendants knew or

should have known about the defect in the Product as this was a foreseeable risk. Id. ¶ 56. And

the Defendants failed to design a safe product, failed to test or adequately test the Product for

defects, failed to take heed of any testing results performed, failed to inspect the Product for

dangerous conditions, failed to manufacture a safe product, and failed to safely market a product

by failing to warn consumers of the potential risk. Id. ¶ 57.

         Plaintiff’s use of the product was reasonable and foreseeable, as the Product is designed

for the securing of property to the roof of a vehicle. Id. ¶ 58.

         Finally, the injury to the Plaintiff was directly and proximately caused by the defective

Product. Id. ¶ 59–60. As a result of Defendants’ negligence, he suffered injuries. Id. As such,

Plaintiff is entitled to judgment as it relates to his negligence claim. See Jovine v. Abbott

Laboratories, Inc., 795 F. Supp. 2d 1331, 1338 (S.D. Fla. April 11, 2011); Roberts v. Victoria’s

Secret Stores, LLC, No. 18-cv-61534, 2018 U.S. Dist. LEXIS 153904, at *8–9 (S.D. Fla. Sep. 7,

2018).

   2. Count II: Strict Liability against Defendants

         The Supreme Court of Florida has adopted strict liability for manufacturers and sellers

whose products reach a consumer in an unreasonably dangerous condition and thereafter cause

injury. Bailey v. Janssen Pharmaceutica, Inc., 288 F. App’x 597, 606–07 (11th Cir. 2008) (citing

West v. Caterpillar Tractor Co., 336 So. 2d 80 (Fla. 1976)).

         “In order to hold a manufacturer liable on the theory of strict liability in tort, the suer
                                                4
must establish the manufacturer’s relationship to the product in question, the defect and

unreasonably dangerous condition of the product, and the existence of the proximate causal

connection between such condition and the user’s injuries or damages." See id. (citations

omitted). There are three elements to a strict liability products’ claim in Florida: (1) a

relationship between the defendant and the product; (2) a defect which caused the product to be

unreasonably dangerous; (3) causation between the defect and the harm suffered by the user.

Bailey, 288 F. App’x at 606–07.

       The Defendants are in the business of designing, manufacturing, distributing and/or

selling the Product at issue. DE 1, ¶62. The Defendants designed, manufactured, distributed and

sold (to its authorized retailer) the Product in a defective condition, which was unreasonably

dangerous to consumers. Id. ¶ 63. The defect in the Product was present when the Product left

the Defendant’s possession. Id. ¶ 64. The Defendants manufactured the product for profit and

placed it into the stream of commerce for sale to the public in this District. Id. ¶ 65. This Product

was expected to and did reach the Plaintiff without substantial change in the condition in which

Defendants sold the Product to its authorized retailer. Id. ¶ 66. The Defendants are strictly liable

because the Plaintiff was harmed by this defective and unreasonably unsafe Product which

directly, legally and proximately caused the Plaintiff’s injuries. Id. ¶ 67.

       Specifically, as stated above, the defect, an improper and dangerously ineffective hooking

mechanism, caused the Product to be susceptible to de-latching and snapping back at the

consumer and/or end user, and this defect existed at the time the Defendants parted with the

Product. Id. ¶ 54. Defendants therefore breached their duties owed to the Plaintiff. Id. ¶ 55. The

Defendants knew or should have known about the defect in the Product. Id. ¶ 56. And the

Defendants failed to design a safe product, failed to test or adequately test the Product for

defects, failed to take heed of any testing results performed, failed to inspect the Product for
                                                5
dangerous conditions, failed to manufacture a safe product, and failed to safely market a product

by failing to warn consumers like the Plaintiff of the inherent risks and failing to advertise the

Product correctly. Id. ¶ 57.

       As a direct and proximate result of the unsafe design to the hooking or latching

mechanism – the defect that makes Product unreasonably dangerous – the Plaintiff sustained

permanent injuries and other damages. DE 1, ¶ 68. And (1) because a relationship exists between

the Defendants and the product; (2) because there is a defect which caused the product to be

unreasonably dangerous; and (3) because there is causation between the defect and the harm

suffered by the user, Plaintiff is entitled to judgment on the Count for Strict Liability. See Bailey,

288 F. App’x at 606–07.

   3. Damages

       Plaintiff acknowledges that a judgment by default may not be entered without a hearing

on damages unless the amount claimed is a liquidated sum or one capable of mathematical

calculation. United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979) (citation

omitted). Plaintiff submits an affidavit on his behalf contemporaneous with this filing, and attests

to the damages sustained in this matter. See DE 15, Exhibit “B.”

       As a result of his injuries, Plaintiff required immediate medical treatment and was

transferred to the emergency room where testing revealed elevated eye pressure and internal and

external bleeding. DE 1, ¶ 30; DE 15, Exhibit “B,” ¶ 10. The pain continued and the pressure

remained elevated over a sustained period of time. Id. ¶ 31; DE 15, Exhibit “B,” ¶ 11. Medical

professionals advised that an operation was necessary to relieve the pressure and reduce the risk

of losing the eye, and Plaintiff underwent this procedure. Id. ¶ 32; DE 15, Exhibit “B,” ¶ 12.

Plaintiff’ vision was substantially impaired. Id. ¶ 33; DE 15, Exhibit “B,” ¶ 14.

       Plaintiff was subsequently referred to Bascom Palmer Eye Institute in Palm Beach,
                                             6
Florida for further care. Id. ¶ 34; DE 15, Exhibit “B,” ¶ 15. A second operation took place on

October 4, 2016. Id. ¶ 35; DE 15, Exhibit “B”, ¶ 16. After several months, Plaintiff learned that

the operation would not restore his vision; he was unable to read from his affected eye and his

peripheral vision, balance and perception were compromised. Id. ¶ 36; DE 15, Exhibit “B,” ¶ 17.

By 2017, he was advised that his vision would not improve and that over time, the conditions

would worsen. Id. ¶ 37; DE 15, Exhibit “B,” ¶ 18. Plaintiff continued to experience pain,

irritation, and dryness. Id. ¶ 38; DE 15, Exhibit “B,” ¶ 19. Plaintiff underwent a third operation in

November 2017 to graft over the suture with layers of material including amniotic membrane. Id.

¶ 40; DE 15, Exhibit “B,” ¶ 21. Plaintiff’s doctors advised that his condition would not improve.

Id. ¶ 41; DE 15, Exhibit “B,” ¶ 22.

       Since his last procedure, Plaintiff has learned that he will require special glasses, that his

vision will continue to worsen, and that his pain in ongoing. Id. ¶ 42; DE 15, Exhibit “B,” ¶23–

24. Plaintiff continues to have difficulty in the sun, recurring aches, and difficulty driving and

walking. Id. ¶ 42; DE 15, Exhibit “B,” ¶ 23–24. Plaintiff’s peripheral vision has been reduced by

at least thirty percent. Id. ¶ 43; DE 15, Exhibit “B,” ¶ 25. His work in the yachting industry has

been affected: he is unable to drive boats or walk on or around vessels and is unable to walk in

confined spaces, including areas with heavy machinery and moving parts. Id. ¶ 44; DE 15,

Exhibit “B,” ¶ 26. His personal life has also been impacted. Id. ¶ 45; DE 15, Exhibit “B,” ¶ 27.

Plaintiff’s injuries limit his ability to engage in hobbies: he can no longer paint, play golf, ride a

bicycle, engage in pinstripe detailing of cars (a prior hobby), and often must wear an eye patch

outside. Id. Finally, Plaintiff’s represents that his confidence and self-esteem have been

comprised, which has affected his personal and professional life. Id. ¶ 48, DE 15, Exhibit “B,” ¶

29.

       Plaintiff has sustained damages for past medical care, future medical care, life care needs,
                                                7
economic losses, and for pain and suffering as a result of the injuries he sustained that were

legally and proximately caused by a unreasonably defective and unreasonably and inherently

dangerous Product, for which the Defendants knew or should have known was unsafe but failed

to discharge their duty of care owed to the Plaintiff. Id. ¶ 49; DE 15, Exhibit “B,” ¶ 30–33.

        Because this action arises under the Court’s diversity jurisdiction, Florida law applies to

this matter. See Pendergast v. Sprint Nextel Corp., 592 F.3d 1119, 1132–33 (11th Cir. 2010),

(citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). The Court therefore orders a hearing on the

quantum of damages in the following categories:

        a. Lost Earning Capacity Past and Future 1

        b. Medical Treatment Past and Future 2

        c. Pain and Suffering 3

        d. The Loss of Capacity For The Enjoyment Of Life 4

        Accordingly, it is hereby ORDERED AND ADJUDGED

        1. Plaintiff’s Motion for Default Judgment is GRANTED.

        2. A hearing on the issue of damages will be set in a subsequent order.

        DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 13th day of

November, 2018.

                                                              _______________________________
Copies furnished to:                                          ROBIN L. ROSENBERG
Counsel of record                                             UNITED STATES DISTRICT JUDGE




1
  See, e.g., W.R. Grace & Co.-Conn. V. Pyke, 661 So.2d 1301, 1304 (Fla. 3d DCA 1995).
2
  See, e.g., Fla. Std. Jury Instr. (Civil) 6.2b; Albertson’s Inc. v. Brady, 475 So.2d 986, 988 (Fla. 2d DCA 1985);
USAA Cas. Ins. Co. v. Shelton, 932 So.2d 605, 606 (Fla. 2d DCA 2006).
3
  See, e.g., Willis v. Gami Golden Glades, LLC, 967 So.2d 846 (Fla. 2007).
4
  See, e.g., Tampa Electric Co. v. Bazemore, 85 Fla. 164, 179, 96 So. 297, 302 (Fla. 1923); Florida Power & Light,
Co. v. Robinson, 68 So.2d 406, 415 (Fla. 1953). See Fla. Std. Jury Instr. (Civil) 501.
                                                         8
